DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined the terms "substantially continuous," "continuously," etc., may refer to a data stream of individual measurements taken at time- spaced intervals, which may range from fractions of a second up to, for example, 1, 2, or 5 minutes or more in paragraph [0006] of the instant application.
Applicant has defined Sensor baseline as a signal output by the sensor when no analyte is detected in paragraph [0007] of the instant application.
Applicant recites various term as referring “without limitation” to various meanings in paragraphs [0085]-[0122].  Examiner interprets that the definitions provided “without limitation” mean that the Applicant is not acting as his/her own lexicographer and intends the ordinary meaning read using broadest reasonable interpretation of the terms.  
Drawings
The drawings are objected to because Fig. 44 fails to comply with MPEP 1.84 (l) which states Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined [emphasis added]. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “an analyte concentration sensor” in line 2 and “an indwelling analyte concentration sensor” in line 3. Similar limitations are recited in claim 19 lines 1-3. It is unclear if these are the same sensor or different. Further when the claim recites “the sensor” it is unclear if the sensor is the analyte concentration sensor or the indwelling analyte concentration sensor. Therefore Claim 1 and 19and further dependent claims 2-12 and 20 are indefinite. For purposes of examination, the indwelling analyte concentration sensor will be interpreted to be the same as the analyte concentration sensor. 
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly see MPEP 2173.05.I.  There was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about."  Therefore the claims are indefinite.
Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  There is no antecedent basis for “the analyte concentration” and it’s unclear if the analyte concentration is the measured value of the analyte from claim 1 and 13 or something different. Further although claijm 1 recited calibration of the sensor there is no recitation of calibration of the analyte concentration as recited in claim 5and 14. Therefore claim 5 and 14 and further dependent claims 6 and 7 are indefinite.
Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 11 and 17 recite “changing the seed value” which depends on claim 10 which also recites “changing the seed value”.  It is unclear if the changing the seed value in claim 11 and 17 is the same or different than 
Claims 12 and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  12 and 18 recite “a sensor reading”.  It’s unclear whether the sensor reading is from the indwelling analyte concentration sensor of claim 1, 13, or a different sensor.  Therefore claim 12, 18, are indefinite.
Claims 12, 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recited “a sensor reading is substantially stable”.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree, see MPEP 2173.05.I.  There was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "substantially."  Therefore the claims 12, 18, are indefinite.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 13 recites “an indwelling analyte concentration sensor” in line 2 and “an analyte concentration sensor” in lines 3-4. It is unclear if these are the same sensor or different. Further when the claim recites “the sensor” it is unclear if the sensor 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12-13, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Pub. No. 2009/0178459 (hereinafter Li) in view of Nogueira et al., US 2015/0331419 (hereinafter Nogueira).
Regarding claim 1, 13, 19 Li teaches 
measuring values of an analyte using the indwelling analyte concentration sensor (e.g. see paragraph [0373], “An indwelling medical device, such as a catheter or implant, is disposed within a portion of the body (i.e. biological system) for a period of time” and “In some embodiments, the sensor 14 is configured to measure the concentration of an analyte”, see paragraph [0375]); 
determining a first slow-moving average of the measured values of the analyte over a first period of time (e.g. “In some embodiments, the processor module comprises a digital filter (e.g., programming), for example, an infinite impulse response (IIR) or 
 basing a calibration of the indwelling analyte concentration sensor based at least in part on the first measurement slow-moving average (e.g. “calibration of an analyte sensor can be required, which includes data processing that converts sensor data signal into an estimated analyte measurement that is meaningful to a user.  In general, the sensor system has a computer system (e.g., within the electronics) that receives sensor data (e.g., a data stream), including one or more time-spaced sensor data points, measured by the sensor.  The sensor data point(s) can be smoothed (filtered) in certain embodiments using a filter, for example, a finite impulse response (FIR) or infinite impulse response (IIR) filter (i.e. the averaged data used in the calibration). “, see paragraph [0704]); 
following the first determining, determining a second slow-moving average of the measured values of the analyte over a second period of time (e.g. “In an embodiment employing a series of two or more continuous sensors, the sensors can be employed so 
adjusting the calibration of the sensor based at least in part on the first measurement data and the second measurement data (e.g. paragraph [0782] describes how a measurement, which paragraph [0704] establishes can be a slow-moving average) is used to perform a calibration.  This cycle is then repeated with a second slow-moving average measurement and a second calibration cycle). 
Li does not explicitly teach a difference between the first slow-moving average and the second slow-moving average (emphasis underlined). However, it would have been obvious to a person of ordinary skill in the art at the time of filing adjusting the calibration of the indwelling analyte concentration sensor based at least in part on a difference between the first measurement data and the second measurement data since Li teaches that the first and second measurements can be slow-moving averages and that the calibration is based on the difference of the measurement as it changes in time, i.e. from first to second, for the purpose of providing a system that can accurately measure analyte concentration so that proper patient diagnosis can be made in a way that is comfortable for a patient.

Nogueira teaches adjusting the calibration of the indwelling analyte concentration sensor based at least in part on  a difference between the first measurement data and the second measurement data (e.g. “an exemplary embodiments, the calibration application 612 also calculates or otherwise determines a difference between the new blood glucose measurement value and the most recent sensed measurement value determined based on the most recent filtered measurement value and the current calibration factor and detects or otherwise identifies an error condition when the difference exceeds a threshold value”, see paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nogueira into Li for the purpose of dynamically determining calibrations to achieve the desired level of accuracy and reliability and reduce the impact of noise and other spurious signals.
Regarding claim 2 and 3, Li and Nogueira teaches the limitations of claim 1.  Li further teaches wherein a duration of the first period of time is greater than about 12 hours or 24 hours (e.g. “In some embodiments, the blood analysis device collects a blood sample from the host about every 30 minutes, every hour, or every few hours (e.g., 2, 3, 4, 5, 6, 8, 9 or 10 hours or longer”, see paragraph [0707] and paragraph [0711],” In one exemplary embodiment, a substantially continuous analyte sensor provides 288 reference data points per day (every five minutes for twenty-four hours)”, i.e. first period for making a calibration set is greater than about 12 or 24 hours). 
Regarding claim 4, Li and Nogueira teaches the limitations of claim 1.  Li further teaches wherein a duration of the first period of time is the same as a duration of the second period of time (e.g. “For example, in one embodiment, the system 600 cycles between the calibration and measurement steps from about every 30 seconds (i.e. cycle time) or less to about every 2 hours or more”, see paragraph [0782], examiner notes first and second cycles correspond to first and second time durations).
Regarding claim 8 and 15, Li and Nogueira teaches the limitations of claim 1 and 13. Li further teaches a seed value (e.g. “reference data (i.e. seed value) can be provided for calibration (e.g., internal to the system)”, see paragraph [0599]).
Regarding claims 12 and 18, Li and Nogueira teaches the limitations of claim 1 and 13.   Li further teaches a time when the sensor reading is within a predetermined range of readings for a threshold period of time whereby an occurrence of unexpected jumps in readings is reduced (e.g. see Fig. 15, steps 1502 and 1504 “receive data” and “determine sensor stability”, and also “In some embodiments, the sensor system is configured to use a steady state measurement method, from which steady state information can be obtained.  Steady state information can be obtained during exposure of the sensor to an analyte concentration when the signal has reached a "plateau" (i.e. a predetermined range of readings) wherein the signal is representative of the analyte concentration; the term plateau does not limit the signal to a flat signal, rather the plateau represents a time point or time period (i.e. a threshold period of time) during which the signal is substantially stable and a data point that represents the analyte concentration can be reliably obtained”, see paragraph [0923]).
adjusting the calibration is configured to occur at a time when a reading from the indwelling analyte concentration sensor is determined to be within prescribed limits for stability, or within a predetermined range of readings for a threshold period of time, whereby an occurrence of unexpected jumps in readings is reduced (emphasis underlined).
Nogueira teaches herein the adjusting the calibration is configured to occur at a time when a reading from the indwelling analyte concentration sensor is determined to be within prescribed limits for stability, or within a predetermined range of readings for a threshold period of time, whereby an occurrence of unexpected jumps in readings is reduced (e.g. paragraph [0115] describes how calibration adjustments only when new blood glucose reference measurement values are in a normal range and not abnormally low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Nogueira into Li for the purpose of obtaining a calibration factor that is within the range of acceptability.  There the desired level of accuracy and reliability and reduce the impact of noise and other spurious signals can be achieved with proper calibration.  
 
Claims 5, 6, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nogueira in view of further in view of Shariati et al. (U.S. Pub. No. 2009/0137887) (hereinafter Shariati).
Regarding claim 5 and 14, Li teaches the limitations of claim 1 and 13.   Li further teaches displaying a graph or table indicating values of the analyte concentration 
Li and Nogueira does not explicitly teach displaying a graph or table indicating at least historic values of the analyte concentration and following the adjusting, updating the display of the graph or table indicating at least historic values of the analyte concentration according to the adjusted calibration.  
Shariati teaches teach displaying a graph or table indicating at least historic values of the analyte concentration (e.g. “The screen 304 displays a trend graph in the form of a line representing the historical trend of a patient's analyte concentration.”, see paragraph [0362]) updating the display of the graph or table indicating at least historic values of the analyte concentration according to the adjusted calibration (e.g. see paragraph [0365] and “calibration can be updated or recalibrated over time if changes in the relationship between the sensor data and reference data occur, for example, due to changes in sensitivity, baseline, transport, metabolism, and the like “, see paragraph [0296]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Shariati into Li and Nogueira in order to gain the advantage of provide for improved calibration of the sensor, 
Regarding claim 7, Li, Nogueira, and Shariati teaches the limitations of claim 5.   Li does not explicitly teach wherein the displayed graph or table further indicates currently measured values of the analyte concentration. 
Nogueira teach wherein the displayed graph or table further indicates currently measured values of the analyte concentration (e.g. “It should be noted that in some embodiments, where the infusion device 502 and/or pump control system 520 are configured to present a graphical representation of the user's sensed glucose value on a display (e.g., user interface element 540) “, see paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Nogueira into Li for the purpose of communicating user’s glucose value accurately and reliably why also improving the overall user experience (e.g. see Nogueira paragraph [0004]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Nogueira, and Shariati in view of Zhang et al., US 2005/0143636 (hereinafter Zhang).
Regarding claim 6, Li, Nogueira, and Shariati teaches the limitations of claim 5.   Li, Nogueira, and Shariati does not explicitly teach wherein the updating changes the display of the historic values of the analyte concentration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Zhang into Li, Nogueira, and Shariati for the purpose of communicating accurately calibrated sensor values. Therefore Medical diagnostic and treatment can be facilitated.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nogueira in view of Bhavaraju et al. (U.S. Pub. 2014/0182350) (hereinafter Bhavaraju).
Li and Nogueira teaches the limitations of claim 8.
Li and Nogueira does not explicitly teach wherein the seed value is a value received from a population average or from a prior session.
Bhavaraju further teaches wherein the seed value is a value received from a population average or from a prior session (e.g. “FIG. 5 illustrates an example calibration process 500 that can use one or more of pre-implant information 502, internal diagnostic information 504 and external reference information 506 as inputs (i.e. seed values) to form or modify a transformation function 508. In process 500, pre-implant information 502 can mean information that was generated prior to implantation of the sensor(s) presently being calibrated.  Pre-implant information 502 can include any of the following types of information: A priori information including sensitivity values and 
ranges from in vitro or in vivo testing (i.e. a prior session);”, see paragraph [0127]-[0128]).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Nogueira in view Shariati further in view of Liang et al. (U.S. Patent No. 9,033,878) (hereinafter Liang).
Li and Nogueira teaches the limitations of claim 19.  
Li and Nogueira do not explicitly teach wherein the first and second event-based time periods are selected from the group consisting of: a post-prandial time period, a sleeping time period, and a post-breakfast time period.  
Shariati teaches  a post-prandial time period, a sleeping time period, and a post-breakfast time period (e.g. see paragraph [0722], ““information about meals (i.e. a post-prandial time period, and a post-breakfast time period) , medications, insulin, exercise, sensor insertion, sleep (i.e. a sleeping time period) and the like, can be obtained by the receiver (by user input or receipt of a transmission from another device) and displayed on the graphical representation of the host's glucose over time”).
Li, Nogueira, and Shariati do not explicitly teach wherein the first and second event-based time periods are selected from the group consisting of: a post-prandial time period, a sleeping time period, and a post-breakfast time period (emphasis underlined).  
wherein the first and second event-based time periods are selected from the group consisting of: a post-prandial time period and a post-breakfast time period (e.g. “In one implementation, a window size may be a particular meal period (e.g., 1h of the day assuming three meals in a 24-hour period). A window size may also be set by an algorithm subject to an amount of time likely to reach particular threshold conditions (e.g., value for Isig). A window size may also be set according to a patient specific meal cycle (e.g., from historical data) where the window is to be long enough to capture a patient's glucose highs and lows throughout the day”, see column 16 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Liang into Li, Nogueira, and Shariati in order to gain the advantage of analyzing the reliability of a glucose sensor and determining changes in responsiveness so that accurate real-time measurements can be communicated to a user.
Examiner’s Note
Claims 10-11 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claims 10 and 16, although the prior art teaches using a seed value for the calibration, the prior art alone or in combination does not teach changing the seed value based at least in part on adjusting the calibration of the sensor based at least in part on the difference between the first slow moving average and the second slow moving average as claimed. 

Conclusion

       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862